DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0163561 to Hudson et al.
Regarding Claim 1, Hudson et al. teaches a method comprising: forming a protective layer (104) on a surface of a side wall defining a recess in a substrate, the 
Regarding Claim 2, Hudson et al. teaches forming the protective layer includes forming a precursor layer on the surface of the side wall with a first gas, and forming the protective layer from the precursor layer with a second gas (Fig 2B and related discussion), and the first gas or the second gas contains sulfur atoms (Paragraps 5, 7, 43, 67, and 79).
Regarding Claim 3, Hudson et al. teaches a plurality of film deposition cycles each including the forming the precursor layer and the forming the protective layer are performed sequentially (Paragraph 50).
Regarding Claim 4, Hudson et al. teaches the plurality of film deposition cycles include at least one film deposition cycle in which the forming the precursor layer is performed under a condition different from a condition under which the forming the precursor layer is performed in at least another one of the plurality of film deposition cycles. For example, Hudson et al. teaches the type of coating may vary between cycles (Paragraph 50).
Regarding Claim 5, Hudson et al. teaches the plurality of film deposition cycles include at least one film deposition cycle in which the forming the protective layer from the precursor layer is performed under a condition different from a condition under which the forming the protective layer from the precursor layer is performed in at least another one of the plurality of film deposition cycles. For example, Hudson et al. teaches the type of coating may vary between cycles (Paragraph 50).

Regarding Claim 10, Hudson et al. teaches wherein the sulfur-containing substance contained in the second gas includes an isothiocyanate compound, a sulfonyl compound, a thiol compound, a thiophene compound, an episulfide compound, a disulfide compound, a sulfide compound, a thiocarbonyl compound, or a sulfide gas (Paragraph 67).
Regarding Claim 11, Hudson et al. teaches the protective layer is formed by chemical vapor deposition with a film deposition gas containing a sulfur-containing substance (Paragraph 73).
Regarding Claim 12, Hudson et al. teaches the sulfur-containing substance includes an isothiocyanate compound, a sulfonyl compound, a thiol compound, a thiophene compound, an episulftde compound, a disulfide compound, a sulfide compound, a thiocarbonyl compound, or a sulfide gas (Paragraph 67).
Regarding Claim 13, Hudson et al. teaches the film deposition gas further contains a carbon-containing substance, a silicon-containing substance, H2, O2, H2O, N2, an inorganic compound with an N-H bond, or a noble gas (Paragraph 66, and 69).
Regarding Claim 14, Hudson et al. teaches a plurality of cycles each including the forming the protective layer and the etching the film are performed sequentially (Figure 2A and related discussion).
Regarding Claim 15, Hudson et al. teaches the plurality of cycles include at least one cycle in which the forming the protective layer is performed under a condition 
Regarding Claim 16, Hudson et al. teaches the plurality of cycles include at least one cycle in which the etching the film is performed under a condition different from a condition under which the etching the film is performed in at least another one of the plurality of cycles. For example, Hudson et al. teaches the type of coating may vary between cycles (Paragraph 50).
Regarding Claim 17, Hudson et al. teaches the film includes a silicon-containing film or an organic film (Paragraph 53).

Allowable Subject Matter
Claims 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716